HEYDENFELDT, J.
— "When the judgment was first rendered the finding of facts and conclusions of law were abundantly sufficient to support the judgment. Upon the final decision it is only ordered that the first judgment “shall stand,” thus adopting also the findings upon which it was rendered.
There is not only no error in this, but it is in strict accordance with the intention of the parties when they entered into the stipulation to set aside the first judgment and obtained the opinion of the court upon the defense.
Judgment affirmed, with ten per cent damages.
I concur: Terry, J.